      Case 4:21-cv-00305 Document 18 Filed on 02/05/21 in TXSD Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

 ULTRA PREMIUM SERVICES,                 §
 LLC, IPSCO TUBULARS INC.,               §
                                         §
              Plaintiffs,                §
                                         §        Case No. 4:21-cv-00305
 V.                                      §
                                         §
 TUBNAYA                                 §
 METALLURGICHESKAYA                      §
 KOMPANIYA,                              §
                                         §
              Defendant.


 [PROPOSED] ORDER ON DEFENDANT’S EMERGENCY MOTION TO
        DISSOLVE TEMPORARY RESTRAINING ORDER

       This matter is before the Court on Defendant Tubnaya Metallurgicheskaya

Kopmaniya’s (“TMK”) Emergency Motion for an Order Finding the State Court’s

Temporary Restraining Order That Issued After Removal a Nullity and

Unenforceable, or in the Alternative, Dissolving Temporary Restraining Order. The

Court, having fully and carefully considered the motion, the evidence, all responses

and replies thereto, and the applicable law, finds that the motion lacks merit and

should be DENIED.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that

TMK’s Emergency Motion for an Order Finding the State Court’s Temporary
    Case 4:21-cv-00305 Document 18 Filed on 02/05/21 in TXSD Page 2 of 2




Restraining Order That Issued After Removal a Nullity and Unenforceable, or in the

Alternative, Dissolving Temporary Restraining Order is DENIED.

      SO ORDERED this ___ day of ________, 2021.




                                     The Honorable David Hittner
                                     UNITED STATES DISTRICT JUDGE




                                        2
